DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of an amendment, filed 24 November 2021, which has been placed of record and entered in the file. 
Status of the claims:
Claims 1-24 are pending.
Claim 23 is amended.
Claims 1-11 and 13-15 are withdrawn.
Claim 24 is new. 
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

Election/Restrictions
If claims are added after an election, applicant must indicate which of these claims are readable on the elected species.  Independent claim 24 has been added.  Applicant has not indicated whether new claim 24 is readable on the elected species I, shown in figures 57-60.  At this time, new independent claim 24 is being treated as readable on the elected species I, shown in figures 57-60.    
Claims 1-11 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 June 2011.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Status Identifier
Claims 1-11 and 13-15 each have an incorrect status identifier.  The proper claim status identifier is (Withdrawn).  Appropriate correction should be made in any amendment filed in response to this Office action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lock configured to releasably lock said staple cartridge into said channel” of claim 12, the “retention feature configured to releasably hold said staple cartridge” of claim 23, and the “retention features configured to releasably hold said staple cartridge in said jaw” of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification lacks antecedent basis for the claim terminology “a lock configured to releasably lock said staple cartridge” of claim 12. 
The specification lacks antecedent basis for the claim terminology “a retention feature configured to releasably hold said staple cartridge” of claim 23. 
The specification lacks antecedent basis for the claim terminology “retention features configured to releasably hold said staple cartridge in said jaw” of claim 24.  
The specification lacks antecedent basis for the claim terminology “push surface” of claim 24.  While a “push surface” on a sled and on a firing bar is disclosed in paragraph [0252] of the specification, the specification does not disclose a “push surface” at the proximal end of an anvil and configured to contact the projection as set forth in claim 24.   In the specification, paragraphs [0277]-[0278] disclose .  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12, 16-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedi (US Patent Publ. No. 2010/0213241).  
With respect to claim 12, Bedi discloses a surgical instrument 100 (fig. 1) comprising an end effector 120 (fig. 1) configurable in an open and a clamped configuration, comprising a jaw comprising a cartridge channel 122 (fig. 1), a staple cartridge 150 (fig. 2, [0069]) including proximal and distal ends (fig. 2), a deck 158 (fig. 2), a longitudinal slot 156 (fig. 2), and staples and staple cavities 151 ([0069]), a lock (one or more cooperating projections and/or recesses to removably retain the cartridge in the channel, [0071]) configured to releasably lock the staple cartridge in the channel, and a projection (housing 170, fig. 8, [0082]) extending above the deck, and an anvil 130 (fig. 2) comprising  staple forming surfaces 132 (fig. 17, [0100]), proximal and distal ends (fig. 17), and a tissue compression surface 134 (fig. 17, [0102]) extending between the proximal and distal ends, and which is configured to contact said projection to seat and lock said staple cartridge in said cartridge channel if said staple cartridge is not fully seated in said cartridge channel when said end effector is moved into said clamped configuration.  Bedi discloses the anvil 130 includes a recess 179 (fig. 17, [0099]) into which the projection (housing 170) is received when the cartridge and the anvil are closed ([0099]).    
If a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  MPEP 2173.05(g).  
Since Bedi discloses that the housing 170 is received in the recess 179 when the cartridge is properly seated and the instrument is clamped closed, then the tissue compression surface 134 would contact the housing 170 if the cartridge was improperly seated and an attempt was made to close the instrument.  The tissue compression surface 134, which cooperates with the cartridge deck surface to compress tissue, is considered to be fully capable of performing the claimed function of contacting the projection to seat and lock said staple cartridge in said cartridge channel if said staple cartridge is not fully seated in said cartridge channel when said end effector is moved into said clamped configuration.  Since the Bedi surgical instrument includes the claimed structure (i.e., a tissue compression surface extending between the proximal and distal ends), the Bedi surgical instrument would inherently perform the function of contacting the projection to seat and lock said staple cartridge in said cartridge channel if said staple cartridge is not fully seated in said cartridge channel when said end effector is moved into said clamped configuration.  MPEP 2114.  
	With respect to claim 16, Bedi discloses that the anvil 130 is rotatable between an open position and a clamped position to place the end effector in said clamped configuration (fig. 5, [0074], one or the other portion may be rotated).
	With respect to claim 17, Bedi discloses that the cartridge channel is rotatable between an open position and a clamped position to place the end effector in said clamped configuration (fig. 5, [0074], one or the other portion may be rotated). 
	With respect to claim 18, Bedi discloses a tissue cutting knife 164 (fig. 10, [0082]) movable distally within the slot 156 during a firing stroke, wherein the projection (housing 170) at least partially encloses the tissue cutting knife 164 when the tissue cutting knife 164 is in the unfired position (fig. 10, [0082]).

	With respect to claim 20, Bedi discloses that the tissue cutting knife 164 is part of a staple firing drive of the surgical instrument ([0085]).
	With respect to claim 21, Bedi discloses that the projection (housing 170) extends above the tissue cutting knife 164 (fig. 10). 
With respect to claim 24, Bedi discloses an end effector 120 (fig. 1) of a surgical instrument configurable in an open and a clamped configuration, comprising a jaw (channel 122, fig. 1), a staple cartridge 150 (fig. 2, [0069]) seatable in the jaw and including proximal and distal ends (fig. 2), a deck 158 (fig. 2), a longitudinal slot 156 (fig. 2), and staples and staple cavities 151 ([0069]), retention features (one or more cooperating projections and/or recesses to removably retain the cartridge in the channel, [0071]) configured to releasably hold the staple cartridge in the jaw, and a projection (housing 170, fig. 8, [0082]) extending above the deck, and an anvil 130 (fig. 2) comprising  staple forming surfaces 132 (fig. 17, [0100]), proximal and distal ends (fig. 17), and a push surface (anvil plate 134, fig. 17, [0102]) at the proximal end, and which is configured to contact said projection when said end effector is in said clamped configuration to seat said staple cartridge in said jaw if said staple cartridge is not fully seated in said jaw when said end effector is moved into said clamped configuration.  Bedi discloses the anvil 130 includes a recess 179 (fig. 17, [0099]) into which the projection (housing 170) is received when the cartridge and the anvil are closed ([0099]).  Since the push surface (anvil plate 134) extends from the proximal end to the distal end, the push surface is considered to be at the proximal end.     
If a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  MPEP 2173.05(g).  
.  
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbank et al. (WO 2018/071497).  
With respect to claim 23, Burbank et al. disclose a staple cartridge 100 (fig. 2A, [0030]) comprising a proximal end 104 (fig. 2A, [0030]), a distal end 106 (fig. 2A, [0030]), a deck (upper surface 107, fig. 2A, [0030]), a longitudinal slot 110 (fig. 2A, [0030]), staple cavities 108 and staples (fig. 2A, [0030]), a retention feature configured to releasably hold the staple cartridge in a channel (the cartridge may be attached to a framework of the lower jaw by features on the cartridge adapted to be secured to holding features of the lower jaw, [0030]), and a cam (garage 124, fig. 3B, [0032]) defined at the proximal end configured to seat said staple cartridge in the jaw if said staple cartridge is not fully seated in the jaw when the stapling instrument is placed in a clamped configuration.  While the term “cam” is deemed inconsistent with the disclosure of the species of figures 57-60, nevertheless, “cam” is given its broadest reasonable interpretation and interpreted as the features including the projections 30225, the 



    PNG
    media_image1.png
    420
    591
    media_image1.png
    Greyscale

If a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  MPEP 2173.05(g).  
.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bedi in view of Scheib et al. (EP 3,123,950). 
With respect to claim 22, Bedi discloses a surgical instrument according to claim 12, including a cartridge and a projection extending above the deck of the cartridge.  Bedi fails to disclose the projection comprising a crush rib configured to plastically deform against the anvil. 
Scheib et al. disclose a surgical instrument including a cartridge 170 and a crush rib (compressible feature 196a, 196b, fig. 9A, [0034]) on the cartridge, that plastically deform against the anvil to aid in applying compressive force to the tissue ([0034], [0038]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument .  

Response to Arguments
Applicant’s arguments with respect to the objections to the drawings and to the specification have been considered but are not persuasive.  Applicant argues that the lock of claim 12 and the retention feature of claim 23 are shown in figure 9 of U.S. Patent No. 8,540,133 to Bedi et al., which is incorporated by reference in the subject application.  However, 37 CFR 1.83(a) requires that the drawings must show every feature of the invention specified in the claims.  Accordingly, every claimed feature must be shown in the drawings in the context of the subject application, not some similar part in a different figure.  Moreover, it does not appear that figure 9 of U.S. Patent No. 8,540,133 depicts either a lock or a retention feature.  The objection to the drawings and the objection to the specification are still deemed proper.      
With respect to the objections to claim 23, the amendments and arguments have overcome these objections, and the objections are hereby withdrawn. 
Applicant's arguments with respect to the rejection of claim 12 under 35 U.S.C. 102(a)(1) over Bedi (US Patent Publ. No. 2010/0213241) have been fully considered but are not persuasive. 
Applicant argues that the “Examiner doesn’t know whether or not the anvil 130 contacts the housing”.  This argument is inapposite because it is not pertinent whether or not the anvil contacts the housing, any more than it is pertinent whether or not the anvil contacts the projection in Applicant’s invention.  Claim 12 is an apparatus claim, not a method claim.  What is pertinent is the structure of the claimed device and the structure of the applied prior art.   

Bedi disclose the structure as claimed and is thus capable of performing the function.  Accordingly, Applicant’s arguments with respect to whether the anvil contacts the housing are not persuasive.  See MPEP 2114 which states:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114 I. and II.
Apparatus claim 12 is not distinguished from the prior art of Bedi.  Accordingly, in view of all of the above, the rejection claim of 12 under 35 U.S.C. 102(a)(1) over Bedi is still deemed proper.  
Applicant has submitted no arguments with respect to new independent claim 24, and the rejection of claim 24 under 35 U.S.C. 102(a)(1) over Bedi is deemed proper.  
Applicant's arguments with respect to the rejection of claim 23 under 35 U.S.C. 102(a)(1) over Burbank et al. (WO 2018/071497) have been fully considered but are not persuasive. 
Applicant argues that the examiner doesn’t know whether or not there is contact between the projection and the anvil.  This argument is inapposite because it is not pertinent whether or not the anvil contacts the projection, any more than it is pertinent whether or not the anvil contacts the projection in Applicant’s invention.  Claim 23 is an apparatus claim, not a method claim.  What is pertinent is the structure of the claimed device, and the structure of the applied prior art.   
Burbank et al. disclose the claimed structure of the device including a retention feature configured to releasably hold the staple cartridge in a channel ([0030]), and a cam (garage 124, fig. 3B, [0032]) defined at the proximal end of the cartridge.  Burbank et al. also disclose the upper jaw 20 includes a recess formed by the shape of the rails 148 (fig. 5A, [0037]) into which the garage 124 fits (fig. 5B) when the cartridge is properly seated in the framework and the upper jaw is closed.  Thus, Burbank et al. disclose the claimed structure, and the cam is fully capable of seating the staple cartridge in the jaw if the staple cartridge is not fully seated in the jaw when the stapling instrument is placed into the clamped configuration.  The cam 124 which is defined at the proximal end of the cartridge is considered 
Burbank et al. disclose the structure as claimed and is thus capable of performing the function.  Accordingly, Applicant’s arguments with respect to whether there is contact between the anvil and the cam are not persuasive.  See MPEP 2114 which states:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114 I. and II.
Apparatus claim 23 is not distinguished from the prior art of Burbank et al.  Accordingly, in view of all of the above, the rejection of claim 23 under 35 U.S.C. 102(a)(1) over Burbank et al. is still deemed proper.  
With respect to dependent claim 22, Applicant argues that Scheib et al. (EP 3,123,950) fails to cure the deficiencies of Bedi.  In response to applicant's arguments against the references individually, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  This rejection is still deemed proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        16 February 2022